Amendment of Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (debate)
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position with a view to the adoption of a directive of the European Parliament and of the Council amending Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (05058/3/2008 - C6-0177/2008 - 2006/0304) (Rapporteur: Peter Liese).
President-in-Office of the Council. - (FR) Madam President, I would first of all like to express my gratitude to the Slovenian Presidency, to Parliament's rapporteur and to the Commission, who combined their efforts to reach an agreement on the inclusion of aviation in the European emission allowance trading scheme, and I know that it was difficult.
This agreement is a very important political signal and an instrument for achieving the ambitious objectives we have set in order to combat climate change. It is also an ambitious undertaking that is part of a wider political context, namely the current negotiations on the energy/climate package in Europe and the current negotiations taking place around the world on the fight against climate change.
The international economic and political context is difficult and it made the negotiation of this text especially tricky. Several factors had to be taken into consideration: first and foremost, the rising price of oil, as well as the need to preserve the global competitiveness of European airlines, the Union's desire and commitment to combat climate change, and the conclusion of an international agreement in Copenhagen in 2009. It was vital to take account of the interests of each party, including the interests of the regions that, as a result of their geographical situation, are extremely dependent on aviation for their development or for their links with mainland territories.
We also took into account the airlines in the new Member States, where the mobility rate is low at present but is growing quickly. Finally, the specific situation of small and medium-sized enterprises is also taken into consideration, with the result that the compromise before you today is a balanced yet ambitious package of measures. This compromise recognises that the aviation industry will have to contribute to the efforts to reduce CO2 emissions, and at the same time it enables that sector, which is obviously very important, to prepare for, and adapt to, the new environmental requirements.
The proportion of allowances that may be auctioned is moderate, very moderate, and the limit used to calculate the allowances allocated to the various operators is realistic. This agreement has a global scope: it concerns European companies but also companies from third countries. On the one hand, it will have to take into account the equivalent measures that these third countries could implement and, on the other hand, it will, above all, have to be seen as the precursor to a future global agreement on the participation of international aviation activities in the carbon market. That is our ambition.
The Member States and the Commission thus wish to pursue the discussions in the various international bodies to establish the conditions for such a global agreement, or bilateral agreements, with a view to forging links between the European system and other national or regional systems in the future.
Finally, we took care to send a specific message to the developing countries, many of whose airlines could be exempt from the scheme due to the de minimis clause incorporated in the text of the agreement.
To conclude, in this same spirit the text indicates that the auctioning proceeds should be used to tackle the effects of climate change within Europe and outside Europe through a whole series of measures that are set out in the text. Particular emphasis was placed on the measures aimed at facilitating adaptation to climate change in developing countries, aeronautical research and low-emission forms of transport.
Member of the Commission. - (EL) Madam President, first of all I wish to thank and congratulate the rapporteur, Dr Liese, for his excellent work on the proposal for the inclusion of air transport in the EU emission allowance trading scheme, as well as the European Parliament for its positive and constructive contribution.
I am satisfied that it has been possible to reach an agreement at second reading. The MEPs have played a decisive role in safeguarding the integrity of the Commission's proposal and in setting higher objectives for the environment on certain important points.
By reaching an agreement on the directive, the Community institutions have demonstrated that the European Union is able to adopt specific measures to accomplish its ambitious objectives on climate change.
This directive is the first of a series of measures aiming to achieve the EU target on greenhouse gases for 2020. Adopting it sends a positive message for the upcoming negotiations on the package of climate and energy measures.
All sectors of the economy have a duty to contribute to the accomplishment of the EU climate change targets. The inclusion of the air transport sector in the emission allowance trading scheme is an indispensable element of the European Union's overall approach in dealing with the impact of air transport on climate change.
Air transport emissions are rapidly increasing; they have almost doubled since 1990 and are expected to double once again by 2020. It is therefore necessary to take decisive action, which is feasible only at European Union level, not at Member State level.
Reaching an agreement at second reading also confirms the power of the EU emission allowance trading scheme, which is the largest one in the world. Through the international negotiations aimed at establishing an international agreement on climate after 2012, the emission trading scheme may constitute the foundations on which the global carbon dioxide market will be built.
Participation in the EU emission allowance trading scheme will allow airlines to gain the experience that will be required for future restrictions on carbon dioxide emissions at global level.
In addition to adopting and implementing the directive, the Commission will continue its efforts under the United Nations Framework Convention on Climate Change and with the International Civil Aviation Organisation to reach an effective global agreement designed to deal with air transport emissions.
We will continue to press for the inclusion of air transport in an international climate change control regime after 2012, when the Kyoto targets expire.
However, no global agreement can be reached if no one is willing to lead this worldwide effort. By including air transport in the EU emission allowance trading scheme, we are assuming this leading role, but we are at the same time stressing that we are open to discussion with our partners, which we hope will lead to a worldwide system.
On certain crucial points, the European Parliament has been successful in its negotiations and, therefore, the final legislative act goes beyond the Commission's initial proposal, especially with regard to the maximum limit and to the proportion of allowance auctioned.
I am particularly pleased that the European Parliament insisted, throughout the negotiation process, on the need to ensure an ambitious directive to deal with the impact of air transport on climate change. The agreement on this directive is an important step forward in fighting climate change. The European Commission is, therefore, able to accept the compromise package in order for an agreement to be reached at second reading.
Madam President, Commissioner, Madam President-in-Office of the Council, ladies and gentlemen, greenhouse gas emissions from aviation have in fact doubled since 1990, and possibly even more than doubled, for the most recent figures are not yet available. This does not fit in at all with the European Union's target of a 20% reduction in greenhouse gases by 2020, which is actually to be increased to 30% if others join in. The decision to include aviation in emission allowance trading has therefore been overdue and it is good to see that we have now reached a compromise at second reading.
This agreement is an important signal for the general climate and energy package that we still hope to conclude this year, if at all possible. I would like to thank all those who have contributed to this successful outcome, namely the shadow rapporteurs, the representatives of other committees, such as Mr Jarzembowski of the Committee on Transport and Tourism, the various staff members, the representatives of the Commission and the Council, and especially the Slovenian Presidency, which in my opinion delivered a master-stroke in view of the difficult discussions that were taking place at Council level.
We had to argue and wrestle over many important issues, but at the end of the day we came up with a workable compromise containing many elements that can generally be regarded as positive. Emission allowance trading for the aviation sector will now be able to function smoothly right from the off, which was not the case for the power generation and energy-intensive industries. There will be no national allocation plans and therefore no related problems such as over-allocation, distortion of competition and such like. We shall put in place a standardised European distribution system based on benchmarks and auctioning, which means that undertakings that have already invested in clean technology will be rewarded and not in some cases penalised, as in the past.
It is important that we persuade the Council of Ministers to agree to a formulation involving the earmarking of revenues, which goes further than anything the Council has yet been prepared to accept elsewhere. This is all to do with climate protection: we do not want to introduce any new taxes here but rather to ensure that the revenues are earmarked. It particularly appeals to me personally that we should focus support on those who use environmentally-friendly means of transport such as trains and buses, for they too are suffering from the high oil prices and, compared with the airlines, sometimes have to cope with all kinds of different taxes, which in my country also means having to pay an ecotax. We really need to think about making some changes to this and we now have an opportunity to do so.
The revolutionary aspect is that flights and airlines from third countries are included. This is necessary for environmental reasons, for two thirds of the emissions covered by our system originate not from internal European air travel but from intercontinental flights. We also want to incorporate third countries for competition reasons. We are convinced that our regulations are compatible with international law, for example the Chicago Convention, and there is much legal opinion to bear this out.
We shall have to live with the fact that the present administration in the United States sees this differently. I am not someone who criticises President Bush in everything he does - I tend to be more discriminating - but in this case I find it really intolerable that the Government of the United States is saying that we should still be negotiating at international level, which means at ICAO level. The ICAO has been in charge of reducing aviation emissions since 1997, in other words since Kyoto, and it has so far achieved nothing, absolutely nothing, and one of the main reasons for this is the resistance that has been put up by the current American Administration.
For this reason I would like to say something once again quite clearly: we want to see an international agreement, but realistically it has to be said that we shall only achieve this when someone enters the White House, whether it be John McCain or Barack Obama, who really takes climate protection seriously. Then we will be able to make some progress here too. All in all I think that everyone has to make concessions, but this is a good compromise and I would be pleased if this House could now vote for it with a large majority.
Madam President, Madam President-in-Office of the Council, Commissioner, on behalf of the Group of the European People's Party and European Democrats I should like to thank the rapporteur, Mr Liese, most sincerely for what has been achieved. There are two aspects to this: firstly there is the well-balanced and successful outcome of the negotiations between Parliament and the Council, but secondly we also have a balanced result as far as the environmental lobby and the interests of the transport industry and commercial sector are concerned, and we can see that this is a very complex set of issues.
I am particularly pleased that we have agreed on 2012 as the date for introducing the scheme. This gives us an opportunity to make progress in our negotiations with third countries. I would at this point make an appeal to you, Commissioner: we cannot simply take the position that we are right and everyone else should follow us, for then we shall have other countries taking retaliatory measures against our airlines. This is not on. We should not be sacrificing the airlines, and the European airports too because of the translocation effect, to a one-sided environment policy.
I would also call on you to take seriously the task that the Council and Parliament have been set and to act quickly in the negotiations over the next few years. I admit that with America you can leave things until 2010, but with the other countries - such as Russia and China - we need to talk things through so that our non-integrated solution does not endanger our airlines and our airports with their many thousands and millions of employees.
I am also pleased that things have been kept in balance, for we are in fact going back to the years 2004 to 2006 as the reference date for the allocation of certificates, but we have been very reasonable in setting the cap at 97% and 95% and by initially allocating 85% of the certificates free of charge, with only 15% to be put to auction. We thereby hope to achieve the intended effect of reducing the environmental burden imposed by the aviation industry. At the same time we shall be able to keep airline costs and passenger charges within reasonable bounds.
Given the dramatic increase in the price of jet fuel we have to ensure that we balance the interests of our citizens between the environment on one hand and their transport and mobility needs on the other. For this reason I would once again congratulate the rapporteur on his achievement.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, first let me thank Mr Liese, the rapporteur, for his helpful and considerate collaboration. This gives me great hopes for the forthcoming energy package that we shall be producing here in this House and then in association with the Council, and all to be done in this legislative term.
The present compromise shows that Europe is now taking climate change seriously. This compromise, which transcends national boundaries, is also an indication that internationally we are making progress when it comes not just to climate protection but to energy efficiency too. I am particularly pleased that all aircraft above 5.7 tonnes are included in the measures and that certain aircraft, such as corporate jets, are not excluded. The public would not have understood it if we had provided exemptions for privileged groups.
We have had many hearings in this House in recent weeks and months on the subject of climate change. Every single expert has said that we need to halt the trend for emission levels and we need to do it in the coming decade. With this compromise we have succeeded in stopping the trend in the aviation sector. In 2012 we shall introduce an upper limit of 97% in the allocation of certificates, which will be reduced to 95% from 2013. This will halt the trend in this specific sector, where emission levels have been rising rapidly, increasing by 73% between 1990 and 2003. We can then set about achieving a trend reversal.
Some of my fellow Members have already mentioned this: 85% of the certificates will be allocated free of charge, while 15% will be auctioned. I would have preferred a more ambitious approach here. However, this is a compromise that everyone can now live with and a compromise is better than going to third reading.
The revenue should be used to combat climate change and to fund adaptation measures. This is explicitly stated in the directive. I would once more call on Member States to actually employ the money for this purpose and not to use it for plugging holes in some budget or other. These revenues must be allocated appropriately, otherwise they will be perceived as an additional tax.
I particularly welcome the fact that the directive is to be reviewed in 2014, which will allow us to establish whether we need to make readjustments somewhere or can adopt a more ambitious approach.
During the legislative process for NOx emissions I supported the introduction of a multiplier system. That is now my question to the Commissioner: when will the Commission be presenting a legislative proposal in this regard?
Madam President, I am surprised, pleased and concerned all at the same time. My surprise is at the speed at which Parliament's rapporteur, in a back-room meeting with the Council Presidency, managed to sweep practically everything from the table that Parliament has considered to be of importance to this dossier over the last two years. This should not be the benchmark for our debate of the energy package that is before us, for that is back-room politics not transparent democracy.
However, I am pleased that we have kept our feet on the ground. In our inclusion of the airlines it is especially important to keep the cost of the system down, for any airline today that does not operate an efficient fuel management regime pays for it with their own demise.
Finally, I am concerned at the wishful thinking that seems to be affecting many of us as regards the international situation. Mr Liese, emissions trading in the US was not rejected by the President but was defeated in the Senate, in which the party that holds the majority could well be providing the President the next time round. We really need to be realistic in our assessment of the situation, for even if we succeed in convincing the Americans to join in the emissions trading system we shall still be faced with a list of other countries around the world and I personally am not sure how we are ever going to start talking to them. I am thinking for example of the Emir of Dubai.
In commercial terms this region is for us a much greater challenge and the competition from that particular source is much more significant than that which comes from a couple of - if you will forgive the word - bankrupt US airlines. This is something that we have completely ignored. It is very important to keep a sense of proportion, a sense of perspective when debating that we should certainly move ahead but not make so much progress that the others can no longer keep up with us. We are provoking a trade war here. This is something, Mr Liese, that you must have been made aware of one-to-one during your hearings in the US Congress, though funnily enough you will never say that openly here.
For this reason we now have a compromise that is fairly realistic but, it is to be hoped, in terms of procedure is not ...
(The President cut off the speaker)
on behalf of the UEN Group. - (LV) Madam President, President-in-Office of the Council, Commissioner, I would like to start by thanking Mr Liese, the rapporteur, for his good cooperation with the Council in order to achieve this fine compromise. I will mention only two points. One is, of course, an achievement - the fact that from 2012 quota trading will begin throughout the sector, and also in the three state companies that operate flights within the European Union. Secondly, though, I would like to emphasise the special 3% quota that offers additional opportunities to young and very quickly growing EU companies, with an average growth of more than 18% in four years. I think this will give them the opportunity to compete on those markets and at the same time it will also establish a quota ceiling of one million for such companies. This is therefore an excellent achievement, and an excellent compromise. Thank you.
on behalf of the Verts/ALE Group. - Madam President, I would like to start by thanking Mr Liese for his excellent work on this file. I am only sorry that despite his best efforts the agreement we have before us today is one that my group can support only very reluctantly. That is a direct result of the deeply disappointing lack of ambition shown by the Council.
For years now, governments have been talking with such enthusiasm about the ETS as the great answer to ensuring that aviation makes a real contribution to emissions reductions. Trading does indeed have the potential to play a useful role, but everything depends on the design of the scheme. Because of the Council's intransigence the agreement we have today is a far cry from what is really needed and represents starkly the enormous gap between our governments' rhetoric on climate change and the degree of political will that they are actually willing to muster.
This agreement lacks crucial aspects, like a gateway to limit the degree to which aviation can just carry on business as usual by buying up emission permits from other sectors. It lacks full auctioning of emission permits despite the fact that it fulfils the Commission's criterion of being able to fully pass on the costs, and it lacks a cap which is anywhere near as demanding as that required of other sectors.
Now Parliament has done its best, and the agreement before us does at least represent some improvements on the common position. It is a small step in the right direction, but it is also a truly missed opportunity for what could have been. In order for it to become meaningful and for aviation emissions to be genuinely addressed we must now make sure the efforts are rapidly scaled up and given the environmental integrity they urgently need.
on behalf of the GUE/NGL Group. - (SV) Madam President, this summer may be the first without ice in the Arctic. Some of the world's biggest glaciers are now sliding from the inland ice in Greenland out into the North Atlantic. Never before have so much ice and snow melted as over recent years. I saw it with my own eyes on a visit to Greenland last year. Everyone, including the experts on the United Nations Intergovernmental Panel on Climate Change, are amazed at the melt which is taking place.
This frightening development is of course directly linked to our emissions and to global warming. It is we in the rich world - the USA, Australia, Japan and of course the EU - who are to blame for this. That is why we must subject all sectors which contribute to emissions of carbon dioxide and greenhouse gases to a critical examination.
The air transport industry has increased its emissions by around 100% since 1990. The air transport industry has got off lightly so far. Aviation fuel is exempt from tax, and local and regional authorities often subsidise airports in Europe. Here in the EU we fly as never before.
The compromise on which we now have to decide unfortunately falls far short of the necessary action that we in the GUE/NGL Group wanted. The reduction targets for aviation should have been higher; emissions other than CO2 should have been included; emission rights should not be distributed free of charge. This is at all events an agreement which is a small step in the right direction. Aviation will be forced to reduce its emissions, and a small proportion of emission rights must be put out to auction. The auctioning process will also generate revenue, which will be used for climate measures in Europe and in the developing countries.
Finally I would like to put a question to the Commission: can you give a pledge that countries which want to adopt parallel measures to reduce the emissions from aviation, such as the United Kingdom's Air Passenger Duty, can continue to do so?
The agreement on including the aviation sector in the emissions trading scheme is before us for a second reading. I would like to warmly thank the rapporteur, Peter Liese, for the way he conducted the negotiations with the Council and for his efforts to reach this result.
What lies before us now, it is true, is not as ambitious as what Parliament proposed. The emission cap, for instance, is higher than Parliament proposed, while the auctioning percentages are lower. All the same this agreement shows more ambition than the original Commission proposal and that, I believe, is a good thing.
The aviation sector also has to become a cleaner sector and to reduce its emissions of greenhouse gases. This agreement is an important step in the right direction in our fight against environmental pollution and climate change, certainly in the light of the progress on the climate package in which Parliament is now actively immersed.
(FR) Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, today we are discussing a negotiated compromise that allows aviation activities to be included in the emissions trading scheme. This is a positive move, for we all support the European commitment to climate change and we all agree that we need to reduce CO2 emissions, although not at any cost. We thus need an international agreement and without doubt the ICAO must play its part. The European Union must play a decisive role in the debates held within the framework of the ICAO in order to ensure a realistic approach.
We still want to see a more competitive Europe; surely we do not need to shoot ourselves in the foot and thus be determined to include airlines from third countries. We need to be careful not to damage our low-cost airlines or even our large airlines, which could decide to stop serving certain markets that are too costly. In the end, it will be the consumer at the bottom of the chain who will suffer and who might begin to see air travel as a luxury. We therefore have a compromise that is essential for the talks in Poznań at the end of 2009 and, of course, for our Copenhagen commitment in 2009.
However, there is one very important point: the proceeds generated by the auctions. The European Parliament will be very vigilant about the use of these proceeds, which must be used for clean transport, which must be used for research and development in the aviation sector, but which, above all, must not be used for other purposes; otherwise, the effects will be particularly devastating and could hinder the conclusion of an international agreement. It will therefore be important to step up the fight against CO2 emissions by ensuring the simultaneous implementation of the other elements of the policy: the technological element and the 'single sky' element.
Madam President, thank you to Peter Liese, Matthias Groote and the other shadow rapporteurs for getting us what I consider to be a good agreement. It could have been better but it does establish some very important principles about auctioning and about the use of the resources. It also shows that Europe is serious about climate change. Madam Minister, you said that we want to show the world that we can tackle climate change, that we do not just talk the talk at European summits, but that we walk the walk in legislation in the European Union. I think the agreement here today is a good sign that we can, if we want to, get the agreement on the climate change package before the end of the year.
But you will have heard, as will the Commissioner, people in this House suggesting that they are not so happy with the agreement put together by Mr Liese. I would ask them what the alternative is. What are they suggesting instead if they do not think Europe should take a lead on aviation? What are we going to take a lead on? What are we going to do about the emissions trading scheme? Are we going to wait until something in the White House changes? Minister and Commissioner, I hope that you will both stick to your guns and that we will work together with Mrs Doyle on the emissions trading scheme. This is an agreement on aviation. We want to work on shipping as well. If we are asking citizens to play their part in tackling climate change, we have to do our bit here in this European Union on legislation. So I ask those on the other side of the House, who are not here now, but who have expressed doubts, to come up with alternatives if they have better ones.
(PL) Madam President, numerous research studies have shown that today's aircraft have little climatic impact, due to low levels of anthropological carbon dioxide and nitrogen oxides in their emissions, plus just a 0.1% effect on cloud formation through contrails, or cirrus clouds. Rising oil prices have significantly reduced the extent to which air carriers are able to raise prices of transport services, which, together with the additional requirement to cover the costs of purchases under the emissions trading scheme, will put a brake on growth in this sector, as well as delaying or even making it impossible to introduce ecological solutions. For this reason it would be sensible to avoid sudden and risky measures in the air transport sector, especially in new Member States, which are only now beginning to catch up. There is no point in restricting air transport without providing a practical alternative, or providing the time necessary for systematic adaptation.
(LV) Thank you, Madam President. The inclusion of aviation activities in the European Union's greenhouse gas emissions trading scheme is a logical step. There will be free distribution of 85% of the permits, but at the end of the day it is the polluter who pays. This gives us the opportunity to rein in climate change. We will have greater opportunities to retain our quality of life in Europe. I am very grateful to Mr Liese, the rapporteur; working together with him we have found an excellent solution for the special reserve, which has been provided for rapidly growing aviation companies. Latvia's accession to the European Union made it one of the fastest growing states, and I am also proud of our national airline, airBaltic, whose growth in recent years has been as high as 50%. The European Parliament is developing a high-quality environmental policy, in conjunction with a responsible transport policy. Of course, this will also have an effect on the European tourism industry. I am convinced that responsible tourism can lead to a much better quality of life. Responsible, high-quality tourism forms the basis of Europe's tourism policy and is a driving force for the economy, and it causes far less damage to the environment, infrastructure and culture. The adoption of the directive on the inclusion of aviation activities in the ETS certainly undermines the status of the aviation industry, and most of all the 'holy cow' status of national airlines. Perhaps it was high time for this, though. Once again, I would like to thank Mr Liese, and I call upon you to support his report, the first raft of compromise amendments and the special 3% reserve for newly arrived and rapidly growing companies. On behalf of rapidly growing companies, I thank you.
(PT) Madam President, we are debating an issue that is extremely important for the outermost regions. In these regions, in these distant islands, the price of an airline ticket is the price of the distance to freedom and that is something we must understand.
I want to thank our rapporteur, Peter Liese, for his obviously deep understanding of the positions of the outermost regions. However, I regret the Commission's insensitivity towards the situation of our regions and I must say that, despite having reached a compromise which is positive and which has in fact taken a few steps in the right direction, we feel that the issue is in no way settled. I therefore want to make an appeal, particularly to Avril Doyle who is responsible for the report that we will shortly be considering, that we take account of the positions of the outermost regions and that we bear in mind that being in a region completely cut off from the continents is completely different from being here in the centre of Europe. If we fail to understand this, I believe that we will fail to achieve good legislation, so I want to call on Mrs Doyle to take inspiration from the spirit of Peter Liese's report so that we can send a positive message to these regions.
(FI) Madam President, it is almost a rule of etiquette to thank the rapporteur for his work. I also thank him, not because this is required by good manners, but on the rapporteur's own merits. Mr Liese is a colleague who has understood the duty of a rapporteur. It is not to force the group to listen to his own ideas, but to make people want to listen to and find out about the group's ideas and do them justice. Mr Liese has done that very well, so thank you.
We have worked together on air traffic for several years. We can be relatively pleased with the final outcome, taking into account the fact that emissions trading as a unilateral activity can never be a desirable way of working. A unilateral decision may cause trade disputes and also, in the worst case scenario, airspace disputes. Carbon leakage is a danger, since it has a direct impact on the environment, but especially on the European economy and employment.
This threat is real, because airlines are being punished right now by higher oil prices. There have been many bankruptcies and traffic has been shut down. We want this decision to be made quickly and not to wait for the results of Copenhagen in this matter, and we want to achieve an international sector agreement. Instead, the Single European Sky, which would generate carbon dioxide savings immediately - 12 per cent a year - has been awaiting ratification for more than ten years. This shows that emissions trading is not always about protecting the environment but more about politics.
I hope that we will be accepted for worldwide emissions trading for air traffic as soon as possible, and that it will not cause any carbon leakage but really reward a reduction in emissions and the rationalisation of all kinds of activities, bearing the environmental targets in mind. Now, emissions trading mainly punishes European companies, which on the whole fly with very new fleets. This being the case, it was wise to relinquish the use of the multiplier factor in this phase, because it would have led to cheating and the environmental benefits would have been small.
I am particularly pleased that my opinion on ploughing the profit from emissions trading into research on reducing emissions from air traffic in particular has been adopted in the final compromise. It would have been a serious mistake to keep air traffic out of it and invest the funds into competing modes of transport, as was proposed to begin with. If we really... (The President cut off the speaker.)
Madam President, first of all I would like to thank my colleague Peter Liese for all his tremendous work on this dossier. He has succeeded in reaching a compromise with the Member States at Council and, although it may not be as ambitious as some might have hoped for (perhaps that is the sign of a good compromise), it does deliver the framework for including the fastest-growing transport sector in the EU ETS from 2012. As rapporteur on the review of the EU ETS proposal, I understand the complexities behind this issue and the difficulties in negotiating a good and balanced compromise. Peter has shown that it can be done, and my challenge will be to replicate his success in my report.
Since the EU-sponsored deregulation of the sector, EU citizens have spent around EUR 80 billion a year on flight tickets, and this figure does not even include the low-cost carriers. There can be no doubt that access to lower fares, even zero fares in recent times, has made travel more accessible.
However, given the problems we face in the light of global climate change and the 2°C target, it would seem irresponsible to exclude the aviation sector, and indeed the maritime sector, from contributing to the urgent solution of the fastest-growing global problem.
We need to move towards a thriving low-carbon economy and to drive innovation and new technologies, and emissions trading is the most cost-effective way of achieving these goals.
Since the aviation sector is able to pass on costs to the consumer, it makes sense that allowances should be allocated via auctioning, even in the present fuel price climate, which makes any talk of passing on costs especially sensitive.
The new system will apply to both intra-EU and international flights, including third-country airlines, ensuring that the competitiveness of EU airlines is secured. The management of airports, air traffic control and a single European sky all have a huge contribution to make in decreasing fuel consumption and thereby reducing costs of fuel and carbon credits for the airlines.
Madam President, the ETS with cap and auctioning should replace all aviation taxes, air passenger taxes and any potential tax threatened on aviation fuel. ETS is much more effective than taxes in actually reaching our emissions targets. The cost to passengers, freight forwarders and airlines will be related directly to the emissions they cause and governments will not be able to justify padding out their treasury shortfalls with spurious green taxes on aviation and the travelling public.
ETS is the honest way to achieve our emission targets, and aviation ETS is the honest way for aviation and its customers to play their appropriate part, and only their appropriate part, in this important purpose.
(NL) Is this a perfect agreement? No. Is this a step in the right direction? Absolutely. I would like to thank the negotiators for that. The fact is that we want the aviation industry to contribute to the achievement of our ambitious climate targets. The emissions trading scheme will give the airlines incentives to improve their organisation and to bring in more economical aircraft and more new aircraft to avoid extra costs.
The project does not stand alone of course. It has to be seen in combination with a number of other measures, such as the proposals launched last month to organise European air space more efficiently and many others.
Finally, I would also like to say that it is obvious that from now on we also have to make efforts to involve third countries in this and to get them to introduce similar schemes, to give us a worldwide emissions trading system for aviation. Only then will we achieve real results.
(PL) Madam President, thank you for this report and for the negotiations that have been undertaken, although I must say I feel somewhat dissatisfied. The measures taken have to be carefully considered and must take into account both environmental protection and the cost to air transport. It would not be right for this to be just discrimination against European carriers and European passengers, particularly in the new Member States. Let us also remember that airspace covers the whole globe, so our actions must be coordinated with those of other countries. Otherwise we will experience losses and other carriers will just laugh at us. Let us hope that this will also encourage action leading to the construction of new aircraft engines, a new generation of engines, as well as to a search for other sources of propulsion for aircraft. We should act with prudence in these matters.
(PT) Madam President, it should be borne in mind that including aviation activities within European emission allowance trading creates problems for those countries in economic difficulty, particularly where there are outermost regions, as is the case with Portugal, which has the Azores and Madeira. We must not forget the importance of air transport in providing a link with the continent and between these islands so that their populations do not feel trapped. It is therefore essential to guarantee that, at the very least, there is an exemption scheme for the outermost regions. We therefore insist that the air links of the outermost regions, not only between themselves, but also with the continent, are excluded from the application of this scheme.
(RO) The compromise text drafted by Peter Liese represents a step forward in achieving the European Union's climate change programme.
First of all, I emphasize the agreement for establishing a reserve of free allowances for fast-growing airlines. This measure is meant to consolidate this sector in the new Member States, namely exactly where expansion and development are most needed.
I also emphasize the possibility to use a part of the revenues obtained through auctions to develop the air transportation sector. For a single, clean and safe sky, we need to develop and implement cooperative technical and operational measures, which would make costs effective.
The fast reunification of the European airspace will determine the shortening of routes, implicitly the decrease of fuel consumption and, consequently, the reduction of emissions, therefore lower costs in the ETS, and consequently, lower prices.
President-in-Office of the Council. - (FR) Madam President, ladies and gentlemen, as several of you pointed out, no compromise is perfect. However, this compromise represents a balance between the environmental requirements and the quality-related economic constraints. If you approve this compromise, you will be taking an important step for European Union. You will be proving firstly that Europe is capable of developing its own legislation to combat climate change and, of course, it augurs well for the discussions on the climate/energy package.
You will be strengthening Europe's role as a leader in the global policy against anthropogenic carbon emissions, which also augurs well for the international negotiations in Poznań in December 2008 and Copenhagen in December 2009. Finally, you will encourage the figures and political forces among our international partners who wish to give fresh impetus to the efforts to reduce greenhouse gas emissions. I am thinking, of course, of the bilateral talks we could have with countries that wish to implement the same type of system, but also the multilateral discussions within the framework of the ICAO. For all these reasons I ask you to support this agreement.
(Applause)
Member of the Commission. - Madam President, I would like to thank all the contributors for their very positive positions. By reaching an agreement on this directive the Community institutions are demonstrating their determination to adopt the concrete measures which are necessary to implement the European Union's ambitious climate change goals.
This directive is the first of a series of measures which are designed to deliver on the European Union's greenhouse gas objective by 2020. Its adoption is a positive signal for the forthcoming negotiations on the climate and energy package and the international negotiations in Poznań and Copenhagen. I have just been informed that the G8 have agreed on a long-term reduction target of 50% in 2050. Although we welcome this, it is only a partial step forward because they failed to agree on a mid-term target despite the fact that both the European Union Member States and the Commission insisted on the necessity of a mid-term target.
Today, on the basis of the agreed text, all flights to and from the European Union airports will be fully included in the European Union emissions trading scheme from 2012. This means that from 2012 aircraft operators will need emission allowances to cover their flights into and out of the European Union. In 2012 the number of emissions allowances allocated to the aviation sector will be 3% below the sector's average annual emissions for the years 2004-2006. From 2013 the number of allowances will be 5% lower. Like other industries in the scheme, they will be able to sell any allowances they do not need on the market, but if their emissions are higher they will need to buy more allowances or emission credits from clean energy projects in third countries.
This is how the emissions trading scheme creates an incentive for participants to minimise their emissions. The majority of allowances to airlines will be free but 15% of allowances will be auctioned. The revenues from this auctioning should be used to tackle climate change in the European Union and third countries, especially developing countries. This level may be increased from 2013 as part of the ongoing discussions to revise the emissions trading directive.
In January this year the Commission proposed that 20% of allowances for aviation should be auctioned in 2013, increasing to 100% in 2020. While supporting this agreement, the Commission position in the context of the revised emissions trading directive remains that the auctioning level in the aviation sector should be 20% in 2013 and increased in line with sectors other than the power sector. For these sectors it is proposed to auction 20% of allowances in 2013, increasing to 100% in 2020.
As regards the issue of nitrogen oxide emissions, the Commission indicated in its original proposal that a separate measure would be proposed to address nitrogen oxide emissions and can make the following declaration:
'The Commission recalls that it intends to issue by December 2008 a legislative proposal to introduce measures to limit nitrogen oxide emissions from aviation, in particular to address effectively the climate change impact and to avoid any negative incentives to reduce carbon dioxide emissions at the expense of nitrogen oxides.'
In conclusion, the Commission is very pleased. I would like to particularly thank Dr Liese for his excellent work and results. We are very pleased with the outcome of the negotiations. The Commission can accept the proposed compromise amendments in full.
(Applause)
Madam President, Commissioner, Madam President-in-Office of the Council, ladies and gentlemen, I would like to thank you for your compliments and would in turn pass them on to all those who have helped in this project. I would also like to thank you for the criticisms that have been expressed in some quarters.
Allow me to clarify some things again: one of the speakers said that we had been indulging in back-room politics. I do not believe this was the case. The whole process was very open and the speaker himself was present at every stage, the shadow rapporteur was kept informed of all the details and in my group we also discussed matters among ourselves. I do not know if that also happened in the speaker's group, but in any case for us it was all very open and above board, even on an internal level.
We managed to get the Council of Ministers to accept many of our proposals. The Commissioner said that it was more ambitious than the original Commission proposal and the number of amendments alone that we succeeded in putting through - some 30 in all - shows that we were able to alter the common position, and in some cases quite substantially.
Mr Lucas, Mr Holm and others have said that all this falls short of the expectations of the environmental groups. That is correct, but neither would it have been a good compromise if we had incorporated everything that the environmentalists and Greens had been demanding.
In two areas - and the Commissioner also referred to these - there is still some room for adjustment. With the report presented by Avril Doyle we again have an opportunity to adjust the cap and the auctioning level so that they are fair to other participants in the emissions trading system We need to look very closely at this in the second half of the year.
In conclusion I should again like to stress that what we want is equal terms of competition. We want a global agreement and we also want to include in it flights from third countries. However, it is about time that the airlines helped us out. I see a letter from the AEA - the Association of European Airlines - stating that even after the compromise has been reached other governments will understandably reject it. We need to consider whether we should still be engaging such people, as they make very poor lobbyists.
We shall now be adopting this agreement with a very large majority and will then join forces to plead our case before third countries. Then we will all be working together. However, if Parliament's democratic decision is not accepted we will have to tell the airlines that they are only harming themselves. I ask you to approve the recommendation and would like to express my thanks for the broad support I have received.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing - (GA) Since 1990, greenhouse gas emissions from EU international aviation have more than doubled and now account for 5% - 12% of the total EU CO2 emissions. Although the compromise measure is far from perfect, it allows us to set limits to the aviation industry's emissions beginning in 2012.
By including aviation in the EU's Emissions Trading Scheme (ETS), we are sending out a message that we are serious about the causes of climate change. The next ten years will be crucial in combating climate change and avoiding irreversible damage. It is important that the general review includes a stricter demand on the aviation sector along with stricter reduction targets as and from 2013.
Under the new regulations, Member States may use revenue form the auctioning of allowances for climate change mitigation and adaptation within the EU and developing countries and for promoting climate-friendly transport research and development. This investment is necessary if we are to fully reap the benefits of including aviation in the ETS.
, in writing. - (HU) Dealing with the major challenges of climate change, making the measures instigated in this area more stringent and speeding up their creation are crucial tasks. Reducing gas emissions from air traffic which cause the greenhouse effect, and setting the exact upper limit for emissions after 2012 are crucial. A visible result can only be achieved in reducing gases that cause the greenhouse effect if it is also about the stringency of the emissions trading system.
Revenue from auctions needs to be used pragmatically (for example for the development and use of environmentally friendly technology), primarily in sectors that are funded by the European Union, and in connection with this it is worth investigating the creation of a separate monetary fund. The complex implementation of the Galileo, SES and ETS programmes as soon as possible would also promote the efficient use of fuels.
Climate change is a global phenomenon. All possible political instruments and negotiating methods must be used in order for us to involve all the world's biggest emitters of greenhouse gases in reducing pollution levels worldwide.
in writing. - (RO) This directive represents an ambitious initiative, by which the aviation sector could play an important role in the fight against climate change.
Negotiations for this compromise have been difficult because they had to take into consideration the oil price, the competitiveness of European airlines and environmental protection, attempting to create a model system on the international scene for including aviation into the ETS. Nevertheless, the system should not endanger precisely the European airlines, which could lose their competitiveness in relation to the competing aviation sector in the US or Dubai. Penalizing the internal aviation industry will cause the occurrence of the "carbon leakage” phenomenon, namely the orientation towards markets with less strict rules than those imposed by the EU, thus starting a commercial war. We need to find a balance between environmental protection, consumer protection and the aviation sector if we want the European airspace to be more efficient.
Also, revenues from auctioning allowances shall have to be used for reducing greenhouse gas emissions and adjusting to climate change, without giving the possibility to Member States to use such money for other purposes.
If we manage to correctly use such revenues from auctions and only as an environmental instrument, we will avoid penalties under an international agreement.